DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claim below replaces all the previous versions of the claim:
57. (Currently amended) A process insert apparatus for insertion into a container to provide stability and support, comprising: 
(i) a support, wherein the support is configured to a container and has an inner surface, a central bore, and the support further has a straight non-locking threaded portion; 
(ii) a nozzle, wherein the nozzle is joined to the support and is aligned with the central bore of the support; 
(iii) a first flange member, wherein the first flange member has a primary aperture and is configured to the support and further supports an exterior surface of the nozzle; 
(iv) a process insert comprising:
a) a shank, wherein the shank has a straight non-locking threaded portion; 
b) a hub; 
c) a head; and 
(d) a cavity, wherein the cavity aligns with the central bore.  
(v) a supported length of the process insert, wherein the supported length is at least partially disposed within the support and the nozzle, and wherein the straight non-locking threaded portion of the shank of the process insert is configured to engage with the straight non-of the support, wherein the threading of the shank with the support does not seal fluid and allows fluid to breach to the nozzle; 2
a unsupported length of the process insert, wherein the unsupported length is disposed within the container; and 
a second flange member, wherein the second flange member has a primary aperture and is configured to the hub on the process insert.
Allowable Subject Matter
Claims 57, 59-72, 74-77 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a process insert apparatus and an associated method for monitoring high velocity fluids using a process insert apparatus, comprising a support configured to a container having a straight non-locking threaded portion, wherein the straight non-locking threaded portion is defined in the specification as a machined thread that is substantially straight and non-tapered (see at least paragraph section [0065] of the specification dated 04/04/2018), a process insert comprising a shank having a straight non-locking threaded portion, and a supported length of the process insert partially disposed within the support, wherein the straight non-locking threaded portion of the shank of the process insert is configured to engage with the straight non-locking threaded portion of the support, wherein the threading of the shank with the support does not seal fluid and allows fluid to breach to a nozzle joined to the support. Furthermore, the examiner agrees with the applicant’s arguments in the response dated 08/23/2021. 
The best prior arts of record: Schork et al. (Pub. No. US 2016/0025575) teaches a descender tube having a stop and a welded adapter comprising a flanged plate having mounting holes and central hole and is sealingly connected to a system by an extension tube by a weld-on sleeve; but does not teach that the straight non-locking threaded portion of the shank 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 57, 59-72, 74-77, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 08/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855